Exhibit 10.1


SETTLEMENT AGREEMENT
AND
 
MUTUAL RELEASE OF ALL CLAIMS
 


 
THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS (the “Settlement and
Release” or “Agreement”) is entered into this 30th day of March, 2015
(“Effective Date”) between MyGO Games Holding Co., My Go Games, LLC
(collectively hereinafter “MyGO”) and Paul Watson (“Watson”).
 
RECITALS
 
WHEREAS, in or about November 2011, Watson was duly and properly appointed to
the Board of Directors of MyGO Games Holding Co., formerly known as OBJ
Enterprises, (“Board”);
 
WHEREAS, in or about November 2011, Watson was duly and properly appointed to
the offices of President, Chief Financial Officer and Treasurer of MyGO Games
Holding Co.;
 
WHEREAS, in or about July 2014, Watson was duly and properly appointed to the
office of Chief Strategy Officer of MyGO Games Holding Co.;
 
WHEREAS, MyGO Games, LLC (“MGG, LLC”) and Watson entered into an Employment
Agreement dated May 1, 2014, (the “Watson Agreement”) pursuant to which Watson
was hired as My Go Games, LLC’s President and Chief Strategy Officer (“President
& CSO”);
 
WHEREAS, in or about November, 2014, Watson, MyGO Games Holding Co.’s then
President, Chief Financial Officer, Treasurer and Chief Strategy Officer,
resigned from the positions of Chief Financial Officer, Treasurer and Chief
Strategy Officer, and, concurrent with Mr. Watson’s resignation of the
aforementioned offices, Watson was appointed Chief Marketing Officer of MyGO
Games Holding Co. (“CMO”);
 
WHEREAS, each party has been advised of their respective potential rights,
liabilities, and obligations, if any, in connection with the contracts and
appointments between the parties and considers it to be in the parties’
respective best interests to compromise and settle all potential claims and
defenses upon the terms and conditions set forth in this Settlement and Release;
 
WHEREAS, the parties enter into this Settlement and Release without admitting or
conceding any liability, and solely for the purpose of resolving without further
cost or disturbance all actual and potential disputes between them;
 
NOW, THEREFORE, in consideration of the mutual promises, agreements, covenants
and representations contained herein, and for other good and valuable
consideration, including, but not limited to the payments set forth below and
the releases contained herein, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties agree and covenant
as follows:
 
AGREEMENT
 
1. Severance Payment.  Watson agrees to resign all employment with MyGO; in
exchange, MyGO agrees to (x) as soon as practicable pay-off the balance
outstanding on the Wells Fargo credit card that is personally guaranteed by
Watson and (y) pay Watson severance in an amount equal to the payroll rate
Watson was paid prior to his resignation ($12,500 per month minus FICA and
standard payroll tax withholdings), which shall be payable in accordance with
MyGO’s normal pay cycle up through April 15, 2015, via direct deposit as has
been standard and customary in paying Watson payroll.  MyGO will further ensure
no lapse in health insurance coverage for Watson through June 30, 2015.  Within
ten (10) days following the Effective Date, MyGO shall issue notice to Watson
that he is eligible for continuation coverage of health insurance through Texas
State Continuation Provisions.  If Watson is eligible and elects to continue
receiving coverage through Texas State Continuation Provisions after June 30,
2015, he is solely responsible for the monthly premiums and agrees to not hold
MyGO responsible in any way for payment of such premiums, especially for
Watson’s failure to make timely payments that result in a lapse of medical
insurance coverage.


2. Resignation and Termination of Watson Agreement.  As soon as practicable but
in no case later than two (2) days after the Effective Date, Watson shall (x)
work with MyGO to facilitate the removal of Watson from all Company accounts
(banking, financial, subscription, and any others as may be the case,) and (y)
tender a properly executed resignation of all offices and his position on the
Board of Directors of MyGO Games Holding Co., to be effective immediately.  The
parties hereby terminate the Watson Agreement which shall be effective on the
Effective Date, and except as to those terms and provisions otherwise
specifically addressed in this Settlement and Release, neither party shall have
any further obligation thereunder whatsoever, even as to any provisions which by
intent or design are to otherwise survive termination, including but not limited
to any and all provisions pertaining to non-compete/non-interference.
Notwithstanding the foregoing, in the event MyGO breaches its obligations under
this Agreement, then Watson shall have the right to seek all remedies available
to him under the Watson Agreement as if said agreement had not been terminated
with respect to Watson’s rights and remedies afforded therein.
 
 
 

--------------------------------------------------------------------------------

 


3. Options.  Watson shall release and forfeit all of the option rights afforded
to him under the Watson Agreement and in exchange thereof, MyGO shall cause to
be issued to Watson options granting Watson the right to purchase Seven Million,
Five Hundred Thousand (7,500,000) shares of common stock of MyGO Games Holding
Co. (“Retained Options”).  The Retained Options shall have a strike/exercise
price of five cents ($.05) per share and shall be fully vested and immediately
exercisable for a term of one (1) year from the date of issuance thereof,
subject to applicable waiting periods prescribed by the United States Securities
Act of 1933, as amended (the “Securities Act”) and any applicable state
securities laws..  The Retained Options will be issued to Watson pursuant to
Section 4(a)(2) and/or Rule 506 of Regulation D under the Securities Act and
pursuant to similar exemptions from any applicable state securities laws on the
basis of Watson’s representation to MyGO Games Holding Co. that Watson is
currently an “accredited investor” who satisfies one or more of the criteria set
forth in Rule 501(a) of Regulation D under the Securities Act.  Watson
acknowledges that (i) the Retained Options and the shares of common stock
issuable upon exercise thereof have not been registered under the Securities Act
or any applicable state securities laws and shall be “restricted securities”
within the meaning of Rule 144 under the Securities Act; (ii) that the Retained
Options cannot be exercised by Watson unless at the time of exercise there is an
exemption from the registration requirements of the Securities Act and any
applicable state securities laws and, if required by the transfer agent, Watson
has provided to the transfer agent of MyGO Games Holding Co. a legal opinion of
counsel of recognized standing in form and substance reasonably satisfactory to
the transfer agent to such effect and (iii) the Retained Options and the shares
of common stock cannot be offered, sold, pledged or otherwise transferred,
directly or indirectly, except pursuant to registration under the Securities Act
or pursuant to an available exemption therefrom and in each in accordance with
any applicable state securities laws and the certificates representing such
securities will bear a legend to this effect.  Within fifteen (15) days of the
Effective Date, MyGO shall secure all necessary actions and resolutions of the
Board as well as provide to Watson all the applicable documents and agreements
necessary to consummating the granting and issuance of the Retained Options.


4. Intentionally Left Blank.


5. SEC Filing:  As soon as practicable, but in no event later than four (4)
business days following the Effective Date, MyGO shall file the attached Form
8-K describing the material terms of this Agreement as required by Items 1.01,
3.02 and 5.02 of Form 8-K, each party agreeing that such disclosure and
subsequent references to such disclosure in the reports and registration
statements that MyGO Games Holding Co. files with the SEC under the Securities
Act and under the Securities Exchange Act of 1934, as amended, does not
constitute a violation of the confidentiality provisions of Section 11 of this
Agreement, and stating the following in relation to Watson’s resignation from
the offices and Board of MyGO Games Holding Co. pursuant to the requirements of
Item 5.02 of Form 8-K:
Effective on March 30, 2015, Mr. Paul Watson resigned all positions with the
Company, including his position on the Board of Directors.  Mr. Watson’s
resignation was not the result of any dispute or disagreement with the Company.
The Company and Mr. Watson entered into a settlement agreement, the terms of
settlement between the Company and Mr. Watson are set forth in Item 1.01 hereof
and are incorporated herein by reference. The parties have agreed to settle,
compromise, and resolve all potential claims resulting from Mr. Watson’s
employment agreement pursuant to the terms of the settlement agreement. Mr.
Watson was provided a copy of this disclosure prior to its filing with the SEC
and pursuant to the requirements of Item 5.02(a)(3), Mr. Watson has informed the
company that he agrees with the disclosure as set forth herein and will not be
providing the company with a letter to be filed herewith.


Watson agrees with the above disclosure regarding the circumstances surrounding
his resignation and agrees that so long as MyGO files an 8-K with the above
disclosure regarding his resignation as a director he will not furnish the
company a letter pursuant to Item 5.02(a)(3) of Form 8-K to be filed with the
Form 8-K or as an amendment thereto.


6. Intentionally Left Blank.


7. Release by MyGO.  MyGO, for itself, its corporate parents and subsidiaries,
related affiliates, officers, directors, employees, shareholders, agents,
attorneys and assigns, hereby irrevocably and unconditionally releases and
forever discharges Watson, his corporate entities and related affiliates,
subsidiaries, shareholders, successors, successors and predecessors, and all of
their past, present and future heirs, employees, agents, attorneys, officers,
directors and trustees, as well as other persons and entities acting on their
behalf, from any and all claims, liens, demands, obligations, actions, causes of
actions, counts, damages, liabilities, losses, fees, costs or expenses, of any
nature whatsoever, known or unknown, ascertained or not ascertained, suspected
or unsuspected, existing or claimed to exist, from the beginning of time to the
date of signing this Settlement and Release, including, but not limited to,
those arising out of, or in any way related to the Watson Agreement.


8. Release Subject to Watson Representation. Notwithstanding the foregoing
Release by MyGO, Watson represents that he has performed his duties as President
& CSO, CMO, Treasurer, Chief Financial Officer and as a member of the Board in
good faith and in the Company’s best interests and that he has not knowingly or
intentionally breached his fiduciary duties to MyGO.  If, within one (1) month
of the Effective Date, a trier of fact in a formal legal proceeding to which
Watson is a party and having proper jurisdiction over Watson finds that Watson
knowingly or intentionally breached his fiduciary duties, the Release in Section
7 is revocable.  This section shall survive for a period not to exceed one (1)
month following the Effective Date.


9. Release by Watson.  Watson, for himself, his agents, attorneys and assigns,
hereby irrevocably and unconditionally releases and forever discharges MyGO, its
affiliates, parents, subsidiaries, shareholders, successors, and predecessors,
and all of their past, present and future heirs, employees, agents, attorneys,
officers, directors and trustees, as well as other persons and entities acting
on their behalf, from any and all claims, liens, demands, obligations, actions,
causes of actions, counts, damages, liabilities, losses, fees, costs or
expenses, of any nature whatsoever, known or unknown, ascertained or not
ascertained, suspected or unsuspected, existing or claimed to exist, from the
beginning of time to the date of signing this Settlement and Release arising out
of, or in any way related to the Watson Agreement.
 
 
 

--------------------------------------------------------------------------------

 


10. Acknowledgement of Compromise.  MyGO and Watson represent and warrant that
they understand that this Agreement is a compromise of disputed claims entered
into voluntarily by all parties to avoid the expense and inconvenience of
litigation and that this Settlement and Release, including any exhibits and
attachments hereto, does not constitute an admission of liability by either
party and further shall not be used by MyGO or Watson, their respective heirs,
agents, representatives, or any other party as evidence of, or an admission of,
any improper conduct by either party.


11. Non-Disparagement.  Watson agrees for a period of three (3) months following
the Effective Date not to contact, without the involvement (via phone or carbon
copy email) of a MyGO, which participation may not be unreasonably withheld, any
companies with which MyGO conducts or is in negotiation to conduct business,
which shall include suppliers, vendors, brand partners, licensors, or any party
with which MyGO is engaged in discussions to effectuate such a
relationship.  Each party agrees that it shall not make any disparaging
communications concerning the other related to the Watson Agreement, any
services that are the subject of the Watson Agreement or any of the events that
are the subject of the Watson Agreement.  In the event MyGO receives any inquiry
as to Watson’s employment status, the response shall be strictly limited to
dates of employment and confirmation of compensation.


12. Exclusive Agreement and Amendment.  The parties agree and acknowledge that
there are no contemporaneous oral agreements between the parties.  No change,
modification, rescission or waiver of any provision of this Settlement and
Release shall be valid or binding unless it is in writing and signed by all the
respective parties to this Settlement and Release.


13. Governing Law.  This Settlement and Release shall be construed in accordance
with Texas law.  All parties participated in the preparation of this Settlement
and Release and, in the event of any claim arising from a breach of this
Settlement and Release, its language shall not be construed against or in favor
of either party because of such party’s participation in the preparation of the
Agreement.


14. Attorneys’ Fees.  If any proceeding is brought for the enforcement,
interpretation, modification, or termination of this Settlement and Release, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs incurred in connection with that proceeding, in addition to any other
costs or relief to which the party may be entitled.


15. Performance.  The parties shall take all necessary steps to effectuate this
Settlement and Release.


16. Severability.  If any portion of this Settlement and Release is held to be
unenforceable, the remainder of the Agreement shall remain in full force and
effect.


17. Counter Parts.  This Settlement and Release may be executed in any number of
counterparts and the parties agree that each shall be deemed an original.  This
document shall have no force and effect until and unless signed by all parties
listed below.


IN WITNESS HEREOF, the undersigned have affixed their signatures this 30th day
of March, 2015.


 
PAUL WATSON                                                      MYGO GAMES
HOLDING CO.
 
By:  
                                                                By:                              
                             
 


 
MYGO GAMES, LLC
 
By:                                                          
 



